Order entered October 12, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00547-CR

                           THE STATE OF TEXAS, Appellant

                                           V.

                          DALE LEE GILLLILAND, Appellee

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-82279-2014

                                        ORDER
       The Court GRANTS appellee’s October 10, 2016 motion for extension of time to file

appellee’s brief.

       We ORDER appellee to file the brief within THIRTY DAYS from the date of this order.

       No further extensions will be granted in this accelerated appeal absent extenuating

circumstances.

                                                  /s/   ADA BROWN
                                                        JUSTICE